Case 1:21-cv-20376-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  DOUG LONGHINI,

              Plaintiff,

    v.

  THE J BUILDING GROUP LLC,

          Defendant.
  ___________________________________/

                                               COMPLAINT
         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues Defendant, THE J BUILDING

  GROUP LLC, and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

  in Miami-Dade County, Florida, and is otherwise sui juris.

         5.         At all times material, Defendant, THE J BUILDING GROUP LLC, owned and
Case 1:21-cv-20376-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 2 of 10




  operated a commercial retail shopping center located at 4777 NW 183rd Street, Miami Gardens,

  Florida 33055 (hereinafter the “Commercial Property”) and conducted a substantial amount of

  business in that place of public accommodation in Miami-Dade, Florida.

         6.      At all times material, Defendant, THE J BUILDING GROUP LLC, was and is a

  Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business in Miami-Dade, Florida.

         7.      Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conducts

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         8.      Although over twenty-eight (28) years has passed since the effective date of Title

  III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

         9.      Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendant continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendant’s business and

  properties.

         10.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         11.     Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping



                                                    2
Case 1:21-cv-20376-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 3 of 10




  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         12.     Defendant, SPG PALMETTO PALMS LLC, INC., owns, operates and oversees

  the Commercial Property, its general parking lot and parking spots.

         13.     The subject Commercial Property is open to the public and is located in Miami

  Gardens, Miami-Dade County, Florida.

         14.     The individual Plaintiff visits the Commercial Property and business located within

  the Commercial Property, regularly, more specifically the Miami Pet Food Warehouse, Inc. d/b/a

  Hialeah Farm Supply, and returned to the Property to document the ADA barriers at the

  Commercial Property and business located within the Commercial Property on or about

  November 20, 2019 and January 27, 2021 encountering multiple violations of the ADA that

  directly affected his ability to use and enjoy the Commercial Property and business located therein.

  He often visits the Commercial Property and businesses located within the Commercial Property

  in order to avail himself of the goods and services offered there, and because it is approximately

  twenty-five (25) miles from his residence, and is near his friends’ residences as well as other

  business he frequents as a patron. He plans to return to the Commercial Property and the business

  located within the Commercial Property within two (2) months of filing this Complaint,

  specifically on or before March 26, 2021.

         15.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the

  Defendant’s Commercial Property and the pet supply business located within the Commercial

  Property for the intended purposes because of the proximity to his and his friends’ residences and



                                                   3
Case 1:21-cv-20376-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 4 of 10




  other business that he frequents as a patron, and intends to return to the Commercial Property and

  business located within the Commercial Property within two (2) months from the filing of this

  Complaint. Specifically, Plaintiff intends to revisit the Property on or before March 26, 2021.

         16.     The Plaintiff found the Commercial Property, and the pet supply business located

  within the Commercial Property to be rife with ADA violations. The Plaintiff encountered

  architectural barriers at the Commercial Property, and business located within the Commercial

  Property and wishes to continue his patronage and use of each of the premises.

         17.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and business located within the Commercial Property. The

  barriers to access at Defendant’s Commercial Property, and the business located within the

  Commercial Property has each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and has endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, has likewise posed a risk

  of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         18.     Defendant, THE J BUILDING GROUP LLC, owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, THE J BUILDING GROUP LLC, is responsible for complying

  with the obligations of the ADA. The place of public accommodation that Defendant, THE J

  BUILDING GROUP LLC, owns and/or operates is located at 4777 NW 183rd Street, Miami

  Gardens, Florida 33055.

         19.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the



                                                   4
Case 1:21-cv-20376-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 5 of 10




  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and business located within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and business located therein, not only to avail himself of

  the goods and services available at the Commercial Property, and business located within the

  Commercial Property, but to assure himself that the Commercial Property and business located

  within the Commercial Property are in compliance with the ADA, so that he and others similarly

  situated will has full and equal enjoyment of the Commercial Property, and business located

  within the Commercial Property without fear of discrimination.

         20.     Defendant, THE J BUILDING GROUP LLC, as landlord and owner of the

  Commercial Property, is responsible for all ADA violations listed in this Complaint.

         21.     Defendant has discriminated against the individual Plaintiff by denying him access

  to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                     COUNT I – ADA VIOLATIONS
                                     THE J BUILDING GROUP LLC

         22.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  21 above as though fully set forth herein.

         23.     Defendant, THE J BUILDING GROUP LLC, has discriminated, and continues to

  discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

  facilities by January 26, 1992 (or January 26, 1993, if a Defendant have 10 or fewer employees

  and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during


                                                   5
Case 1:21-cv-20376-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 6 of 10




  his visit to the Commercial Property, include but are not limited to, the following:

            A. Parking

      i.    The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces

            are located on an excessive slope. Violation: There are accessible parking spaces located

            on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the

            2010 ADA Standards, whose resolution is readily achievable.

     ii.    The plaintiff had difficulty exiting the vehicle, as designated accessible parking space

            access aisles are located on an excessive slope. Violation: There are accessible parking

            space access aisles located on an excessive slope violating Section 4.6.3 of the ADAAG

            and Section 502.4 of the 2010 ADA Standards, whose resolution is readily achievable.

            B. Entrance Access and Path of Travel

      i.    The plaintiff had difficulty traversing the path of travel, as it was not continuous and

            accessible. Violation: There are inaccessible routes from the public sidewalk and

            transportation stop. These are violations of the requirements in Sections 4.3.2(1), 4.3.8,

            4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010

            ADA Standards, whose resolution is readily achievable.

     ii.    The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

            Violation: There are curb ramps at the facility that contain excessive slopes, violating

            Section 4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards,

            whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

           24.   The discriminatory violations described in this Complaint are not an exclusive list

  of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of



                                                      6
Case 1:21-cv-20376-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 7 of 10




  public accommodation in order to photograph and measure all of the discriminatory acts violating

  the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

  enjoyment of the Commercial Business and business located within the Commercial Property;

  Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

  notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

  necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

  to Federal Rule of Civil Procedure 34.

         25.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, business

  and facilities; and has otherwise been discriminated against and damaged by the Defendant

  because of the Defendant’s ADA violations as set forth above. The individual Plaintiff, and all

  others similarly situated, will continue to suffer such discrimination, injury and damage without

  the immediate relief provided by the ADA as requested herein. In order to remedy this

  discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         26.     Defendant has discriminated against the individual Plaintiff by denying him access

  to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to



                                                   7
Case 1:21-cv-20376-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 8 of 10




  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          27.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          28.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendant’s place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

          29.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

  violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

          30.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant



                                                     8
Case 1:21-cv-20376-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 9 of 10




  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates the

  business, located at and/or within the commercial property located at 4777 NW 183rd Street, Miami

  Gardens, Florida 33055, the exterior areas, and the common exterior areas of the Commercial

  Property and business located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendant cures the violations of the ADA.

         WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: January 28, 2021

                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155


                                                      9
Case 1:21-cv-20376-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 10 of 10




                                      Telephone: (305) 553-3464
                                      Facsimile: (305) 553-3031
                                      Primary E-Mail: ajperez@lawgmp.com
                                      Secondary E-Mails: bvirues@lawgmp.com
                                      aquezada@lawgmp.com

                                      By: ___/s/_Anthony J. Perez________
                                             ANTHONY J. PEREZ
                                             Florida Bar No.: 535451
                                             BEVERLY VIRUES
                                             Florida Bar No.: 123713




                                        10
